DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US# 2017/0181048 hereinafter referred to as Shah) in view of Ray Chaudhuri et al. (US# 2015/0201360 hereinafter referred to as Ray) and Yang et al. (US# 2017/0094563 hereinafter referred to as Yang).

RE Claim 1, Shah discloses a computer-implemented method comprising: transmitting, by an enhanced Node B (eNB), a first instruction to a mobile computing device, the first instruction requesting that the mobile computing device begin collecting RTP metrics (See Shah [0100] – eNB sending timeout/threshold information to UE to begin starting timeout timer); 
	receiving, by the eNB, a first set of RTP metrics from the mobile computing device (See Shah [0101]-[0104] – UE starting timeout timer for RTP based handover), the first set of RTP metrics corresponding to a first set of packets received by the mobile computing device during a first time interval (See Shah [0101]-[0104] – UE measuring time from last packet received [0009] and reporting timer conditions to eNB); 
	obtaining, by the eNB, an RTP-based inter-frequency handoff criterion (See Shah [0101]-[0105] – eNB obtains threshold/expiration conditions for comparison); 
	applying, the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied (See Shah [0105], [0133] – determining that handover conditions are met (i.e. timeout threshold exceeded); handover can be inter-frequency handover (i.e. inter-RAT, handover to 2G/3G, etc…)); and 
	transmitting, by the eNB, a second instruction to the mobile computing device, the second instruction requesting that the mobile computing device perform an inter- frequency handoff (See Shah [0106]; FIG9 – eNB triggering handover for UE). 

	The handoff criterion relating to information contained in the first set of packets received by the mobile computing device during the first time interval.
	However, Ray teaches of applying of the handoff criterion to the at least one metric being to determine handoff being performed by the eNB (See Ray [0039] – serving base station determining handover based on received measurement reports and uplink/downlink metrics).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied, as disclosed in Shah, wherein the applying of the handoff criterion to the at least one handoff metric to determine if handoff criterion has been satisfied is performed at the eNB, as taught in Ray. One is motivated as such in order to better optimize handover performance incorporating various channel metrics and measurements (See Ray Background; Summary).
	Shah, modified by Ray, does not specifically disclose 
	The handoff criterion relating to information contained in the first set of packets received by the mobile computing device during the first time interval.
	However, Yang teaches of the handoff criterion relating to information contained in the first set of packets received by the mobile computing device during the first time See Yang [0053] – utilizing type information contained in the packets to determine handover threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied, as disclosed in Shah, modified by Ray, wherein the handoff criterion relating to information contained in the first set of packets received by the mobile computing device during the first time interval, as taught in Yang. One is motivated as such in order to avoid unnecessary handovers (See Yang Background; Summary).

	RE Claim 6, Shah discloses A system comprising: a data store configured to store computer-executable instructions; and -18-a processor in communication with the data store, wherein the computer- executable instructions (See Shah Background; Summary - eNB), when executed by the processor, configure the processor to: 
	cause transmission of a request for a mobile computing device to collect RTP metrics associated with delivery of a wireless telecommunications service via a communication protocol (See Shah [0100] – eNB sending timeout/threshold information to UE to begin starting timeout timer);
	receive, from the mobile computing device, a set of RTP metrics responsive to the transmitted request to collect RTP metrics during a first interval (See Shah [0101]-[0104] – UE measuring time from last packet received [0009] and reporting timer conditions to eNB); 
	determine that the set of RTP metrics satisfy an RTP-based inter-frequency handoff criterion (See Shah [0105], [0133] – eNB determining that handover conditions are met (i.e. timeout threshold exceeded); handover can be inter-frequency handover (i.e. inter-RAT, handover to 2G/3G, etc…)); and 
	 in response to the determination that the set of RTP metrics satisfy the RTP-based inter-frequency handoff criterion, cause transmission of a request that the mobile computing device perform an inter-frequency handoff (See Shah [0106]; FIG9 – eNB triggering handover for UE if handover criteria is met (i.e. timeout threshold exceeded)).  
	Shah does not specifically disclose the determining of handoff being performed by utilizing the handoff metrics received by the mobile computing device; or
	The set of RTP metrics relating to information contained in the first set of packets received by the mobile computing device during the first time interval.
	However, Ray teaches of determining of handoff being performed by utilizing the handoff metrics received by the mobile computing device (See Ray [0039] – serving base station determining handover based on received measurement reports and uplink/downlink metrics).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency See Ray Background; Summary).
	Shah, modified by Ray, does not specifically disclose 
	the set of RTP metrics relating to information contained in the first set of packets received by the mobile computing device during the first time interval.
	However, Yang teaches of the set of RTP metrics relating to information contained in the first set of packets received by the mobile computing device during the first time interval (See Yang [0053] – utilizing type information contained in the packets to determine handover threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied, as disclosed in Shah, modified by Ray, wherein the set of RTP metrics relating to information contained in the first set of packets received by the mobile computing device during the first time interval, as taught in Yang. One is motivated as such in order to avoid unnecessary handovers (See Yang Background; Summary).

Claim 7, Shah, modified by Ray and Yang, discloses a system, as set forth in claim 6 above, wherein the communication protocol comprises one or more of Voice over LTE or Video over LTE (See Shah [0007], [0107] – VoLTE).

	RE Claim 13, Shah, modified by Ray and Yang, discloses a system, as set forth in claim 6 above, wherein the processor is further configured to obtain the RTP-based inter-frequency handoff criteria (See Shah [0101]-[0105] – eNB obtains threshold/expiration conditions for comparison).

	RE Claim 15, Shah discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising: 
	receiving, from a mobile computing device, RTP metric information (See Shah [0101]-[0104] – UE starting timeout timer for RTP based handover);
	determining that an inter-frequency handoff should be performed based at least in part on applying an RTP-based criterion to the RTP metric information (See Shah [0105], [0133] – eNB determining that handover conditions are met (i.e. timeout threshold exceeded); handover can be inter-frequency handover (i.e. inter-RAT, handover to 2G/3G, etc…)); and
	requesting that the mobile computing device perform an inter-frequency handoff (See Shah [0106]; FIG9 – eNB triggering handover for UE).
	Shah does not specifically disclose the applying of the handoff criterion to the at least one metric being to determine handoff being performed by the eNB; or

	However, Ray teaches of applying of the handoff criterion to the at least one metric received from the mobile computing device (See Ray [0039] – serving base station determining handover based on received measurement reports and uplink/downlink metrics).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied, as disclosed in Shah, comprising applying of the handoff criterion to the at least one metric received from the mobile computing device, as taught in Ray. One is motivated as such in order to better optimize handover performance incorporating various channel metrics and measurements (See Ray Background; Summary).
	Shah, modified by Ray, does not specifically disclose 
	The metric information based at least in part on information contained in a first set of packets by the mobile computing device received via the RTP protocol during a first time interval.
	However, Yang teaches of the metric information based at least in part on information contained in a first set of packets by the mobile computing device received See Yang [0053] – utilizing type information contained in the packets to determine handover threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system comprising applying the RTP-based inter-frequency handoff criterion to at least one metric in the first set of RTP metrics to determine that the RTP-based inter-frequency handoff criterion has been satisfied, as disclosed in Shah, modified by Ray, wherein the metric information based at least in part on information contained in a first set of packets by the mobile computing device received via the RTP protocol during a first time interval, as taught in Yang. One is motivated as such in order to avoid unnecessary handovers (See Yang Background; Summary).

	RE Claim 16, Shah, modified by Ray and Yang, discloses a non-transitory computer-readable medium, as set forth in claim 15 above, further comprising transmitting a request to collect RTP metrics to the mobile computing device (See Shah [0100] – eNB sending timeout/threshold information to UE to begin starting timeout timer).


Claims 4-5, 8-9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US# 2017/0181048 hereinafter referred to as Shah) in view of Ray Chaudhuri et al. (US# 2015/0201360 hereinafter referred to as Ray), Yang et al. (US# 2017/0094563 hereinafter referred to as Yang) and Shukla et al. (US# 2011/0013599 hereinafter referred to as Shukla).

	RE Claim 4, Shah, modified by Ray and Yang, discloses a method, as set forth in claim 1 above. Shah, modified by Ray and Yang, does not specifically disclose receiving, by the eNB, a second set of RTP metrics from the mobile computing device, the second set of RTP metrics corresponding to a second set of packets received by the mobile computing device during a second time interval.
	However, Shukla teaches of a second set of metrics from the mobile computing device, the second set of metrics corresponding to a second set of packets received by the mobile computing device during a second time interval (See Shukla [0017]-[0018], [0025]-[0027] – keeping tracking of certain metrics over a first interval and a second interval to obtain weighted average of metrics to determine handover).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system wherein the eNB receives metrics to determine handover, as disclosed in Shah, modified by Ray and Yang, further comprising using a second set of metrics from the mobile computing device, the second set of metrics corresponding to a second set of packets received by the mobile computing device during a second time interval, as taught in Shukla. One is motivated as such in order to avoid “ping-pong” handover effects of extreme short term changes in channel metric values (See Shukla [0018], [0025]-[0027]).

	RE Claim 5, Shah, modified by Ray, Yang and Shukla, discloses a method, as set forth in claim 4 above, wherein the first time interval and the second time interval See Shukla [0025]-[0027] – i.e. measuring once every epoch (time interval)).

	RE Claim 8, Shah, modified by Ray and Yang, discloses a system, as set forth in claim 6 above. Shah, modified by Ray and Yang, does not specifically disclose wherein the set of RTP metrics further includes a second RTP metric associated with a second set of packets received by the mobile computing device during a second time interval.  
	However, Shukla teaches of wherein the set of RTP metrics further includes a second RTP metric associated with a second set of packets received by the mobile computing device during a second time interval (See Shukla [0017]-[0018], [0025]-[0027] – keeping tracking of certain metrics over a first interval and a second interval to obtain weighted average of metrics to determine handover).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system wherein the eNB receives metrics to determine handover, as disclosed in Shah, modified by Ray and Yang, wherein the set of RTP metrics further includes a second RTP metric associated with a second set of packets received by the mobile computing device during a second time interval, as taught in Shukla. One is motivated as such in order to avoid “ping-pong” handover effects of extreme short term changes in channel metric values (See Shukla [0018], [0025]-[0027]).

	RE Claim 9, Shah, modified by Ray, Yang, and Shukla, discloses a system, as set forth in claim 8 above, wherein the processor is further configured to calculate a See Shukla [0017]-[0018], [0025]-[0027] – keeping tracking of certain metrics over a first interval and a second interval to obtain weighted average of metrics to determine handover).  

	RE Claim 18, Shah, modified by Ray and Yang, discloses a non-transitory computer-readable medium, as set forth in claim 15 above. Shah, modified by Ray and Yang, does not specifically disclose wherein the RTP metric information is a first RTP metric information, and wherein determining that an inter-frequency handoff event should be performed is further based at least in part on a second RTP metric information.
	However, Shukla teaches of wherein the metric information is a first metric information, and wherein determining that an inter-frequency handoff event should be performed is further based at least in part on a second metric information (See Shukla [0017]-[0018], [0025]-[0027] – keeping tracking of certain metrics over a first interval and a second interval to obtain weighted average of metrics to determine handover).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTB metric handover system wherein the eNB receives metrics to determine handover, as disclosed in Shah, modified by Ray and Yang, wherein determining that an inter-frequency handoff event should be performed is further based at least in part on a second metric information, as See Shukla [0018], [0025]-[0027]).
	
	RE Claim 20, Shah, modified by Ray, Yang, and Shukla, discloses a non-transitory computer-readable medium, as set forth in claim 18 above, wherein the first RTP metric information and the second RTP metric information are associated with consecutive time intervals (See Shukla [0025]-[0027] – measuring consecutive time intervals (i.e. once every epoch (time interval))).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US# 2017/0181048 hereinafter referred to as Shah) in view of Ray Chaudhuri et al. (US# 2015/0201360 hereinafter referred to as Ray), Yang et al. (US# 2017/0094563 hereinafter referred to as Yang) and King et al. (US# 2006/0098625 hereinafter referred to as King).

	RE Claim 11, Shah, modified by Ray and Yang, discloses a system, as set forth in claim 6 above. Shah, modified by Ray and Yang, does not specifically disclose wherein the processor is further configured to determine, based at least in part on the communication protocol used for the delivery of the wireless telecommunications service, that the RTP metrics should be collected.
	However, King teaches of wherein the processor is further configured to determine, based at least in part on the communication protocol used for the delivery of See King [0060] – performing RTP based measurements based on the detection of RTP packets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTP-based metric handover system, as disclosed in Shah, modified by Ray and Yang, wherein the processor is further configured to determine, based at least in part on the communication protocol used for the delivery of the wireless telecommunications service, that the RTP metrics should be collected, as taught in King. One is motivated as such in order to better determine if there is a specific problem with a specific type of traffic (i.e. voice traffic) (See King Background; Summary).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US# 2017/0181048 hereinafter referred to as Shah) in view of Ray Chaudhuri et al. (US# 2015/0201360 hereinafter referred to as Ray), Yang et al. (US# 2017/0094563 hereinafter referred to as Yang) and Ohta et al. (US# 2008/0254802 hereinafter referred to as Ohta).

	RE Claim 14, Shah, modified by Ray and Yang, discloses a system, as set forth in claim 6 above. Shah, modified by Ray and Yang, does not specifically disclose wherein the request causes the mobile computing device to transmit the RTP metrics on a periodic basis.
See Ohta [0014], [0087] – request for metrics causes mobile devices to periodically measure/transmit metrics to mobile control device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RTP-based metric handover system, as disclosed in Shah, modified by Ray and Yang, wherein the request causes the mobile computing device to transmit the metrics on a periodic basis, as taught in Ohta. One is motivated as such in order to better determine the capabilities of the different currently used/candidate systems (See Ohta Background).


Allowable Subject Matter
Claims 2, 3, 10, 12, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
	Applicant's arguments filed 03/17/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Yang reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477